September 22, 2010 Ms. Kathleen Collins Accounting Branch Chief United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re: Your letter dated September 9, 2010 LaserCard Corporation Form 10-K for the Fiscal Year Ended April 2, 2010 Filed June 15, 2010 Form 8-K filed April 29, 2010 and July 29, 2010 File No. 000-06377 Dear Ms. Collins: We have reviewed your letter dated September 9, 2010 and we will provide responses as quickly as possible but in no event later than October 7, 2010. Thank you for your consideration. Sincerely, /s/Steven G. Larson Steven G. Larson Vice President, Finance LaserCard Corporation
